19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 1 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 2 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 3 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 4 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 5 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 6 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 7 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 8 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 9 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 10 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 11 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 12 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 13 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 14 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 15 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 16 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 17 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 18 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 19 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 20 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 21 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 22 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 23 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 24 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 25 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 26 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 27 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 28 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 29 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 30 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 31 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 32 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 33 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 34 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 35 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 36 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 37 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 38 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 39 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 40 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 41 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 42 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 43 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 44 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 45 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 46 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 47 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 48 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 49 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 50 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 51 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 52 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 53 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 54 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 55 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 56 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 57 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 58 of 59
19-40539-pjs   Doc 1   Filed 01/15/19   Entered 01/15/19 13:21:16   Page 59 of 59
